Title: To John Adams from William Taylor Barry, 13 March 1822
From: Barry, William Taylor
To: Adams, John


				
					SIR,
					March 13, 1822.
				
				We take the liberty of addressing you on one of the most important interests of society, the cause of Education. The Legislature of Kentucky, at their last session, made liberal appropriations of money for the benefit of Schools, Academies, Colleges and the University. We were appointed a Committee to collect information and to arrange a plan for carrying into effect, in the best manner possible, the benevolent purposes of the state. We are aware of the difficulty of the task, of the extent of our responsibility, and of the value of the aids which we may derive from the experience of our elder sisters in the Union. We wish to avoid, if possible, the evils attending upon a bad beginning, and to secure to ourselves and to our children, the advantages of a good system from the commencement of our labors. Believing you to be friendly to an object intimately connected with the prosperity and happiness of our common country, and willing to contribute whatever may be in your power to its accomplishment, we beg leave to trouble you with this circular, and to call your attention to the questions subjoined. Any information or suggestions which you may give in aid of our plan, will be gratefully received and faithfully employed. We shall be much obliged to you for as early an attention to our communication as your convenience will permit. Letters can be directed to our Chairman, at Lexington.With great regard, we are, sir, yours,
				
					W. T. BARRY, Chairman.D. R. MURRAY,JOHN POPE,D. WHITE,J. R. WITHERSPOON,W. P. ROPER.
				
				
			